—Order unanimously affirmed without costs. Memorandum: Family Court properly exercised its discretion in granting the petition to extend respondent’s placement and in extending that placement for a period of 12 months (see, Family Ct Act § 355.3 [4]). “[P]etitioner proved by a preponderance of the evidence that the extension of placement would both protect society and be *1058in the best interests of respondent” (Matter of Marcus C., 212 AD2d 1054, 1054-1055; see, Matter of Percy H., 159 AD2d 623). (Appeal from Order of Jefferson County Family Court, Hunt, J. — Placement.) Present — Green, J. P., Lawton, Wisner, Callahan and Boehm, JJ.